Allowable Subject Matter
	Claims 1-25 are allowed.

Closest references found:
("20030001723"|"20060114100"|"20090053996"|"20090261945"|"20100321154"|"20120176282"|"20120182122"|"20130114228"|"20140375420"|"20150022332"|"20160075307"|"20160148448"|"20170294062"|"20180134253"|"8587403"|"8841987"|"9102296"|"9800610").

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
radio frequency radiation shield device, the device comprising: a receiver for detecting a near field radio frequency signal at target frequencies; a signal processor for, responsive to detecting a signal characteristic of a detected signal meeting a trigger threshold: sampling signal characteristics of the detected signal; and determining a nullifying signal that results in interference with the detected signal to render the detected signal ineffective, the nullifying signal comprising a modulated version of the detected signal; a signaler for generating the nullifying signal; and a transmitter for transmitting the nullifying signal at the target signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649